UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 2946 Dreyfus Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Municipal Money Market Fund, Inc. February 28, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Alabama1.4% Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.13 3/1/10 6,800,000 a 6,800,000 California2.9% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 5,000,000 5,000,000 Wells Fargo Stage Trust (City and County of San Francisco, COP (Multiple Capital Improvement Projects)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.16 3/7/10 9,780,000 a,b 9,780,000 Colorado6.2% Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 5,000,000 5,027,000 Colorado Educational and Cultural Facilities Authority, Student Housing Revenue (Fuller Theological Seminary Project) (LOC; Key Bank) 0.34 3/7/10 9,600,000 a 9,600,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.24 3/7/10 16,500,000 a 16,500,000 Connecticut3.8% Connecticut, GO Notes, BAN 2.00 4/28/10 10,000,000 10,025,772 Connecticut Housing Finance Authority, Housing Mortgage Finance Program Revenue (LOC; FHLB) 0.25 3/7/10 9,000,000 a 9,000,000 Delaware1.3% Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 0.40 3/7/10 6,500,000 a 6,500,000 District of Columbia4.2% District of Columbia, Enterprise Zone Revenue (Trigen-Pepco Energy Services, LLC Issue) (LOC; M&T Bank) 0.30 3/7/10 8,470,000 a 8,470,000 District of Columbia, Revenue (American Society of Hematology Issue) (LOC; SunTrust Bank) 0.27 3/7/10 6,600,000 a 6,600,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.30 3/7/10 6,000,000 a 6,000,000 Florida17.1% Alachua Housing Finance Authority, MFHR (Edenwood Park Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.37 3/7/10 3,225,000 a,b 3,225,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.23 3/7/10 20,000,000 a 20,000,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.25 3/7/10 25,840,000 a,b 25,840,000 Florida Finance Housing Corporation, MFHR (Falls of Venice Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.23 3/7/10 3,925,000 a 3,925,000 Hillsborough County Aviation Authority, Revenue, CP (LOC; Landesbank Baden-Wurttemberg) 0.34 3/19/10 3,625,000 3,625,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Wachovia Bank) 0.50 3/7/10 4,000,000 a 4,000,000 Jacksonville Economic Development Commission, IDR (Load King Manufacturing Company Project) (LOC; SunTrust Bank) 0.62 3/7/10 680,000 a 680,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.37 4/8/10 13,200,000 13,200,000 Manatee County School District, GO Notes, TAN 1.00 5/1/10 5,000,000 5,005,012 Orange County Housing Finance Authority, MFHR (Windsor Pines Project) (LOC; Bank of America) 0.25 3/7/10 1,300,000 a 1,300,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.50 3/7/10 3,090,000 a 3,090,000 Riviera Beach, IDR (K. Rain Manufacturing Project) (LOC; SunTrust Bank) 0.47 3/7/10 1,595,000 a 1,595,000 Illinois8.4% Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (Liquidity Facility; JPMorgan Chase Bank) 0.12 3/1/10 2,900,000 a 2,900,000 Illinois Finance Authority, Revenue, Refunding (Fairview Obligated Group) (LOC; ABN-AMRO) 0.18 3/7/10 21,795,000 a 21,795,000 Oak Forest, Revenue (Homewood Pool - South Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 0.29 3/7/10 10,000,000 a 10,000,000 Southwestern Illinois Development Authority, Solid Waste Disposal Facilities Revenue (Center Ethanol Company, LLC Project) (LOC; Wells Fargo Bank) 0.40 3/7/10 7,370,000 a 7,370,000 Indiana4.5% Indiana Health and Educational Facility Financing Authority, Educational Facilities Revenue (University of Evansville Project) (LOC; Fifth Third Bank) 0.29 3/7/10 6,600,000 a 6,600,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.20 3/7/10 15,955,000 a,b 15,955,000 Iowa1.2% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.44 3/7/10 6,000,000 a 6,000,000 Louisiana1.0% Ascension Parish, Revenue, CP (BASF AG) 0.46 5/12/10 5,000,000 5,000,000 Maryland3.6% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Bank) 0.28 3/7/10 1,100,000 a 1,100,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Wachovia Bank) 0.23 4/7/10 11,940,000 11,940,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.18 3/7/10 5,000,000 a 5,000,000 Massachusetts5.8% Massachusetts, GO Notes, RAN 2.50 4/29/10 10,000,000 10,034,834 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.19 3/7/10 19,200,000 a 19,200,000 Missouri2.0% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.25 4/5/10 10,000,000 10,000,000 New Jersey.8% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.22 3/7/10 3,800,000 a 3,800,000 New York7.4% New York City Housing Development Corporation, MFMR (Beekman Tower Project) (LOC; RBS Citizens NA) 0.22 3/7/10 10,000,000 a 10,000,000 New York City Industrial Development Agency, Civic Facility Revenue (American Society for Technion Project) (LOC; Allied Irish Banks) 0.37 3/7/10 2,800,000 a 2,800,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.23 3/7/10 10,000,000 a 10,000,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 4/9/10 10,300,000 10,300,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligation) (Liquidity Facility; Landesbank Hessen- Thuringen Girozentrale) 0.14 3/1/10 4,200,000 a 4,200,000 Ohio2.5% Akron, Street Improvement Special Assessment Notes 3.50 10/1/10 1,104,708 Columbus, Sewerage System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.20 3/7/10 1,400,000 a,b 1,400,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.31 3/7/10 2,550,000 a 2,550,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.31 3/7/10 2,535,000 a 2,535,000 Marion County, Health Care Facility Revenue (United Church Homes, Inc. Project) (LOC; Allied Irish Banks) 1.00 3/7/10 5,000,000 a 5,000,000 Pennsylvania9.8% Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.44 7/15/10 5,000,000 5,000,000 Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wachovia Bank) 0.40 3/7/10 1,000,000 a 1,000,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.25 3/7/10 1,600,000 a 1,600,000 Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.20 3/1/10 2,200,000 a 2,200,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.25 3/7/10 6,055,000 a 6,055,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.35 3/7/10 15,000,000 a 15,000,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Honeysuckle Student Holdings, Inc. Student Housing Project at Bloomsburg University of Pennsylvania) (LOC; Allied Irish Banks) 0.29 3/7/10 7,525,000 a 7,525,000 Philadelphia, Gas Works Revenue, Refunding (LOC; Wachovia Bank) 0.16 3/7/10 1,000,000 a 1,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.30 3/3/10 10,000,000 10,000,000 South Carolina1.6% Charleston County School District, GO Notes, TAN 2.00 4/1/10 8,000,000 8,010,639 Tennessee5.3% Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.24 3/7/10 8,000,000 a 8,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.40 3/7/10 5,100,000 a 5,100,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.20 3/7/10 6,790,000 a,b 6,790,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.20 3/7/10 6,810,000 a,b 6,810,000 Texas4.2% Harris County Health Facilities Development Corporation, HR (Baylor College of Medicine) (LOC; Wachovia Bank) 0.13 3/1/10 3,000,000 a 3,000,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.23 3/7/10 9,000,000 a 9,000,000 Texas, TRAN 2.50 8/31/10 9,000,000 9,092,330 Washington.7% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.35 3/7/10 3,730,000 a 3,730,000 Wisconsin.6% Wisconsin Rural Water Construction Loan Program Commmission, Revenue, BAN 1.50 11/15/10 3,000,000 3,015,823 Wyoming3.6% Sweetwater County, HR (Memorial Hospital Project) (LOC; Key Bank) 0.23 3/7/10 18,150,000 a 18,150,000 Total Investments (cost $501,451,118) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities amounted to $69,800,000 or 13.9% of net assets. At February 28, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 501,451,118 Level 3 - Significant Unobservable Inputs - Total 501,451,118 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
